Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on July 7, 2021 is acknowledged and has been entered.  Claims 1-9 are canceled.  Claims 10-18 are pending. 
Claims 10-18 are discussed in this Office action.

Allowable Subject Matter
Claims 10-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the amendment to the claims and the Trinklein reference are persuasive.  While Trinklein discloses a sequence corresponding to SEQ ID NO:3, and while Trinklein teaches analysis of the gene expression potential of the putative promoters (see Figure 10 and Example 1), there is no particular teaching or suggestion that the specific sequence within SEQ ID NO:3 was included in any further analysis which included cDNA synthesis and amplification, as now specifically claimed in the method.  While there is suggestion, as noted above, that the claimed sequence could be included within this method of evaluation, Applicant’s arguments regarding the overlap between the putative sequence and whether it would fall upstream of a coding sequence were also persuasive within the context of the method as taught by Trinklein.  There are no other teachings which would replace Trinklein in disclosing the sequence suitable .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637